                                       Case 3:19-cv-05639-WHA Document 127 Filed 08/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   FLUIDIGM CORPORATION, et al.,
                                  11                Plaintiffs,                       No. C 19-05639 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   IONPATH, INC.,                                 ORDER CONTINUING PATENT
                                                                                      SHOWDOWN
                                  14                Defendant.

                                  15

                                  16        Given compelling cause for delay, the patent showdown is CONTINUED:

                                  17           1. Opening briefs are due OCTOBER 1 AT NOON.

                                  18           2. Opposition briefs are due OCTOBER 15 AT NOON.

                                  19           3. Reply briefs are due OCTOBER 22 AT NOON.

                                  20           4. A telephonic hearing is set for NOVEMBER 19 AT 8:00 A.M.

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: August 24, 2020.

                                  24

                                  25
                                                                                         WILLIAM ALSUP
                                  26                                                     UNITED STATES DISTRICT JUDGE
                                  27

                                  28
